Title: From John Quincy Adams to Thomas Boylston Adams, 3 July 1818
From: Adams, John Quincy
To: Adams, Thomas Boylston


				N. 13.
					My Dear Brother
					Washington 3 July 1818
				
				They have at length found on the Books of the Bank, the dividend of 24 dollars due to your father, and have given me for it the check on the Branch Bank at Boston which is herewith enclosed—I shall pass over to the proper office in the War Department, the Affidavit in behalf of William Oliphant, and as soon as I can get information of what has been done in the case of Peter Ellins will inform you of it—I suppose by the time you receive this Letter, Mr Cruft will have returned to Boston, and will undertake the whole management of my real Estate there; to sell any part of it, for which he can get a fair price and to do with the rest the best he can—With respect to your answer to my enquiries respecting the two Policies of Insurance on my houses N. 1 and 2 Nassau Street, as I wish to make no superfluous remarks I shall only observe1 That of your renewal of those policies in the year 1811 now mentioned in your Letter, there is not a trace in your account for that year which you transmitted to me—2 That the minute which you say you received from Mr. Cunningham for obtaining the renewal is unintelligible to me  in all its parts, and especially in that part which states the necessity of paying $177.13. for the renewal of the policies, besides the dividend which was payable at the expiration of the old policies—3. That wishing not to give you any further trouble with my real Estate in Boston I will wait for further explanations concerning the Policies, till I make my visit to Boston in August or September—I am very sorry to learn the infirm and alarming state of Mr. Harrods health; but hope the issue may be more favorable than you apprehend—We have had literally speaking trying hot weather here—Farenheit at 94 the 29 of last Month—But I see by the news papers it was the same at New York—Yesterday we had an independence day dinner—Cool and comfortable—Pray among your agricultural improvements have you got any of Cobbetts Russian Ruta-baga which he calls Russian Turneps?—I never saw such in Russia; but I have seen them, according to the description in Spain—Yours faithfully
				
					
				
				
			